DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boyle (US Patent No. 10,271,691).
Re. claim 1, Boyle discloses a portable hygiene apparatus comprising: a frame (3), said frame having a plurality of support members (see Figure 3), said frame providing a structure to facilitate transportation of the portable hygiene apparatus (via wheels 7); 
a first tank (18), said first tank having an interior volume, said first tank having disposed therein a fluid (fresh water); 
a basin member (15), said basin member being mounted to said frame (see Figure 2); 

a power supply (24), said power supply being mounted to said frame (see Figure 3), said power supply being electrically coupled to said pump and configured to provide operation thereof (see col. 6, lines 15-18).  
Re. claim 2, Boyle discloses a portable hygiene apparatus wherein said basin member further includes a faucet member (12), said faucet member configured to control dispensing of the fluid into the basin member (see col. 4, lines 6-7).
Re. claim 3, Boyle discloses a portable hygiene apparatus further including a second tank (19), said second tank being mounted to said frame (see Figures 2-3), said second tank being operably coupled to said basin member via a drain pipe (111).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyle (US Patent No. 10,271,691) in view of Neeb (US Patent No. 5,305,481).
Re. claim 8, A hygiene station that is constructed to provide portability thereof wherein the hygiene station comprises: 
a frame (3), said frame having an upper portion and a lower portion (see Exhibit 1, below), said upper portion and said lower portion of said frame being integrally formed, said upper portion and said lower portion of said frame being comprised from a plurality of support members (see Exhibit 1, below), said lower portion of said frame having a shelf member (see Exhibit 1, below), said lower portion of said frame having a top section; 
a first tank (18), said first tank being mounted on said frame (see Figure 3), said first tank having a plurality of walls, a bottom and top contiguously formed to create an interior volume, said first tank having disposed therein a fluid (fresh water); 
a second tank (19), said second tank being mounted on the frame (see Figure 3), said second tank having a plurality of walls, a bottom and top contiguously formed to create an interior volume; 
a basin member (15), said basin member being mounted to said top of said lower portion of said frame (see Exhibit 1, below), said basin member having an interior volume, said basin member being fluidly coupled to said first tank via a faucet member (via 22); 
a pump (20), said pump being operably coupled to said first tank (see Figure 4), said pump being configured to transfer the fluid disposed in said first tank to said basin member via said faucet member (see col. 3, lines 10-12), said pump being operably coupled to said faucet member via a pipe (22); and 

Boyle further discloses that the sink size, design, and shape may be changed in order to meet the needs of the user, however, does not explicitly recite the size of the interior volume being suitable size to place a pair of human hands. Nevertheless, it would have been an obvious matter of design choice to choose a volume for the sink so as to accommodate a pair of human hands to better make use of the device as suggested by Boyle (see col. 3, lines 64-66) and since applicant has not disclosed that a smaller sink would perform differently than one sized to accommodate a pair of human hands and where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentable distinct from the prior art device.  see MPEP 2144.04 (IV).
Further, Boyle does not explicitly recite the first and second tanks being ‘within’ the frame.
Neeb teaches that it is old and well known in the art of portable sinks to provide a first and second tank (116 and 114) within a frame (comprising at least 12 and 18).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Boyle by providing additional frame members such that the first and second tanks therein are within the frame as taught by 


    PNG
    media_image1.png
    522
    986
    media_image1.png
    Greyscale

Exhibit 1 - annotated Figure 3 from Boyle

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyle and Neeb as applied to claim 8 and further in view of Liptay (US Patent No. 3,041,957).
Re. claim 9, Boyle further discloses the frame including an upper portion (the top of 3), however, does not explicitly recite a frame further including an upper portion extending upward from an area adjacent to the basin member, said upper portion further including a tope member, said top member operable to provide coverage of the basin member.
Liptay teaches that it is old and well known in the art of mobile sinks to provide an upper portion of a frame (comprising at least 70) extending upward from an area adjacent to the basin member (see Figure 1), said upper portion further including a top 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Boyle by including the upward extending upper frame portion and top member as taught by Liptay to aid in keeping debris out of the sink, especially if the sink is used outdoors.  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyle as applied to claim 3 and further in view of Liptay (US Patent No. 3,041,957).
Re. claim 4, Boyle does not explicitly recite the upper frame portion extending vertically from said lower portion, said upper portion of said frame further including a tope member, said top member being planar in manner, said top member having a surface area sufficient to provide coverage of the hygiene station.
Liptay teaches that it is old and well known in the art of mobile sinks to provide an upper portion of a frame (comprising at least 70) extending vertically from said lower portion, said upper portion of said frame further including a top member, said top member being planar in manner, said top member having a surface area sufficient to provide coverage of the hygiene station.

Allowable Subject Matter
Claims 5-7 and 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Conroy (US Patent No. 3,324,483), Coffman (US Patent No. 3,013,280), and Peck (US Patent Publication No. 2003/0234265), are analogous because they disclose significant portions of the claimed inventions including at least a portable hygiene apparatus comprising a frame, basin, tank pump and power supply.
Wickramasekera (US Patent Publication No. 2017/0335561) is analogous because it discloses the use of a solar panel on the roof of portable enclosure including a sink basin. Likewise, Stob et al. (US Patent Publication No. 2010/0051639) is analogous because it discloses the use of a solar panel for a portable sink.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R SHAW whose telephone number is (571)272-3697. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN R SHAW/Primary Examiner, Art Unit 3754